Case 2:20-cv-01836-ODW-AFM Document 25 Filed 08/07/20 Page 1 of 16 Page ID #:1160




  1                                                                                               JS-6
  2
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10
 11   LISA MICHAEL,
                                                   Case No. 2:20-cv-01836-ODW (AFMx)
 12                        Plaintiff,
 13
             v.                    ORDER RE DEFENDANT’S MOTION
 14                                TO DISMISS [9] AND PLAINTIFF’S
 15   BLUE CROSS OF CALIFORNIA dba MOTION TO REMAND [11]
 16
      ANTHEM BLUE CROSS and DOES
      1 through 20, inclusive,
 17
 18                        Defendant.
 19
 20                                      I.    INTRODUCTION
 21          Before the Court are two motions.             First, a Motion to Dismiss filed by

 22   Defendant Blue Cross of California dba Anthem Blue Cross (“Anthem”). (Mot.

 23   Dismiss (“MTD”), ECF No. 9.) Second, a Motion to Remand filed by Plaintiff Lisa

 24   Michael.     (Mot. Remand (“MTR”), ECF No. 11.)                  For the following reasons,

 25   Plaintiff’s Motion to Remand is GRANTED and Defendant’s Motion to Dismiss is

 26   DENIED as moot.1

 27
      1
 28    After carefully considering the papers filed in connection with the Motions, the Court deemed the
      matters appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
Case 2:20-cv-01836-ODW-AFM Document 25 Filed 08/07/20 Page 2 of 16 Page ID #:1161




  1                II.   FACTUAL AND PROCEDURAL BACKGROUND
  2         Plaintiff Lisa Michael is an employee of the Pacific Collegiate School (“PCS”).
  3   (MTR 4.) PCS is a California public charter school established in 1999. (MTR 5.)
  4         Anthem is a health care service plan licensed by the Department of Managed
  5   Health Care. (Compl. ¶ 6, ECF No. 1-1.) A person covered by Anthem’s plan is
  6   called a “subscriber” or “member” of the plan, and the contract provided to the
  7   member is called an evidence of coverage (“EOC”). (Compl. ¶ 6.) Plaintiff alleges
  8   that she is a member of Anthem’s plan. (Compl. ¶ 7.)
  9         Plaintiff alleges that her dependent son required certain treatment covered under
 10   the terms of her EOC. (Compl. ¶¶ 8–9.) Yet, Anthem denied coverage for the
 11   treatment sought based on an erroneous standard governing such claims. (Compl.
 12   ¶ 10.) Plaintiff then filed a grievance pursuant to Health & Safety Code section 1368,
 13   which Anthem rejected on March 30, 2018. (Compl. ¶¶ 11–12.)
 14         Following the rejection of her grievance, Plaintiff sought an Independent
 15   Medical Review (“IMR”) of the denied services.           (Compl. ¶ 13.)     The IMR
 16   determined that a portion of the denied treatment sought was medically necessary and
 17   a portion was not. (Compl. ¶ 13.) After the IMR determination, Anthem paid the
 18   portion found to found to be medically necessary. (Compl. ¶ 14.) However, Anthem
 19   only paid a fraction of the billed charges determining that the provider was out of
 20   network. (Compl. ¶ 14.) As a result, Plaintiff was forced to incur significant debt to
 21   pay for her son’s needed treatment. (Compl. ¶ 15.)
 22         Plaintiff alleges that Anthem’s rejection of her grievance is part of a systemic
 23   failure to properly investigate and resolve grievances as required by Health & Safety
 24   Code section 1368, and that despite numerous citations, Anthem has continued to
 25   ignore the substance of member grievances. (Compl. ¶ 16.)
 26         Plaintiff filed this action in Los Angeles County Superior Court on December
 27   16, 2019, bringing two causes of action for breach of contract and breach of the
 28   implied covenant of good faith and fair dealing. (See generally Compl.) Anthem




                                                2
Case 2:20-cv-01836-ODW-AFM Document 25 Filed 08/07/20 Page 3 of 16 Page ID #:1162




  1   timely removed the action to this Court on February 26, 2020. (Not. of Removal, ECF
  2   No. 1.) Anthem asserts that each of Plaintiff’s causes of action are preempted by the
  3   Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1001 et
  4   seq. (Not. of Removal.)
  5                                 III.   LEGAL STANDARDS
  6   A.    Motion to Remand
  7         Federal courts have subject matter jurisdiction only as authorized by the
  8   Constitution and by Congress. U.S. Const. art. III, § 2, cl. 1; Kokkonen v. Guardian
  9   Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).         Federal courts have original
 10   jurisdiction where an action arises under federal law, or where each plaintiff’s
 11   citizenship is diverse from each defendant’s citizenship and the amount in controversy
 12   exceeds $75,000. 28 U.S.C. §§ 1331, 1332(a). A defendant may remove a case from
 13   state court to federal court only if the federal court would have had original
 14   jurisdiction over the suit.     28 U.S.C. § 1441(a).   The removal statute is strictly
 15   construed against removal, and “[f]ederal jurisdiction must be rejected if there is any
 16   doubt as to the right of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d
 17   564, 566 (9th Cir. 1992). The party seeking removal bears the burden of establishing
 18   federal jurisdiction. Durham v. Lockheed Martin Corp., 445 F.3d 1247, 1252 (9th
 19   Cir. 2006).
 20   B.    Motion to Dismiss
 21         A court may dismiss a complaint under Rule 12(b)(6) for lack of a cognizable
 22   legal theory or insufficient facts pleaded to support an otherwise cognizable legal
 23   theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988). To
 24   survive a dismissal motion, a complaint need only satisfy the minimal notice pleading
 25   requirements of Rule 8(a)(2)—a short and plain statement of the claim. Porter v.
 26   Jones, 319 F.3d 483, 494 (9th Cir. 2003). The factual “allegations must be enough to
 27   raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550
 28   U.S. 544, 555 (2007). That is, the complaint must “contain sufficient factual matter,




                                                 3
Case 2:20-cv-01836-ODW-AFM Document 25 Filed 08/07/20 Page 4 of 16 Page ID #:1163




  1   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.
  2   Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted).
  3         The determination of whether a complaint satisfies the plausibility standard is a
  4   “context-specific task that requires the reviewing court to draw on its judicial
  5   experience and common sense.” Id. at 679. A court is generally limited to the
  6   pleadings and must construe all “factual allegations set forth in the complaint . . . as
  7   true and . . . in the light most favorable” to the plaintiff. Lee v. City of Los Angeles,
  8   250 F.3d 668, 679 (9th Cir. 2001).        However, a court need not blindly accept
  9   conclusory allegations, unwarranted deductions of fact, and unreasonable inferences.
 10   Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).
 11         Where a district court grants a motion to dismiss, it should generally provide
 12   leave to amend unless it is clear the complaint could not be saved by any amendment.
 13   See Fed. R. Civ. P. 15(a); Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d
 14   1025, 1031 (9th Cir. 2008).      Leave to amend may be denied when “the court
 15   determines that the allegation of other facts consistent with the challenged pleading
 16   could not possibly cure the deficiency.” Schreiber Distrib. Co. v. Serv-Well Furniture
 17   Co., 806 F.2d 1393, 1401 (9th Cir. 1986).         Thus, leave to amend “is properly
 18   denied . . . if amendment would be futile.” Carrico v. City and Cty. of San Francisco,
 19   656 F.3d 1002, 1008 (9th Cir. 2011).
 20           IV.    JUDICIAL NOTICE AND EVIDENTIARY OBJECTIONS
 21   A.    Plaintiff’s Objections to Anthem’s Notice of Removal
 22         Anthem’s initial Notice of Removal (“Notice”) contained two exhibits totaling
 23   231 pages. (Not. of Removal, ECF Nos. 1-2–1-8.) Plaintiff objects that Anthem’s
 24   removal is deficient because it attaches the wrong EOC as Exhibit A to the
 25   Declaration of Christopher Loftin.     (Pl.’s Obj. to Evid., ECF No. 12.)       Anthem
 26   concurs that it attached the incorrect EOC, identifying Plaintiff’s employer as Redding
 27   School of the Arts rather than PCS. (Opp’n Mot. Remand (“MTR Opp’n”) 6, n.5,
 28   ECF No. 16.) Both Anthem and Plaintiff have provided the Court with the correct




                                                  4
Case 2:20-cv-01836-ODW-AFM Document 25 Filed 08/07/20 Page 5 of 16 Page ID #:1164




  1   EOC identifying Plaintiff’s employer as PCS. (See Def’s Appendix of Evid. (“Def.’s
  2   Appx”), Ex. C, ECF No. 16-3; see also Michael Decl., Ex. 1, ECF No. 11-2.) Plaintiff
  3   argues that Anthem’s failure to attach the correct EOC is fatal to its opposition, and
  4   that it may not belatedly amend its Notice to cure non-technical defects. (Reply Supp.
  5   MTR (“MTR Reply”) 2–4, ECF No. 21.) Given that it is now uncontested that the
  6   proper EOC is before the Court, and Plaintiff has failed to identify a non-technical
  7   difference between the two EOCs, the Court OVERRULES Plaintiff’s objections
  8   based on the inclusion of the incorrect EOC. (See Pl.’s Obj. to Evid.) Plaintiff’s
  9   remaining objections are OVERRULED as moot.
 10   B.    Plaintiff’s Request for Judicial Notice
 11         Federal Rule of Evidence 201 provides: “[t]he court may judicially notice a fact
 12   that is not subject to reasonable dispute because it: (1) is generally known within the
 13   trial court’s territorial jurisdiction; or (2) can be accurately and readily determined
 14   from sources whose accuracy cannot reasonably be questioned.”            Fed. R. Evid.
 15   201(b).
 16         In support of her Motion to Remand, Plaintiff requests the Court to take judicial
 17   notice of several documents within her appendix. (Pl.’s Req. for Judicial Notice
 18   (“Pl.’s RJN”), ECF No. 13.)
 19         First, Plaintiff asks the Court to take judicial notice of the PCS Charter Renewal
 20   petition. (Pl.’s Appx., Ex. 3 at 195, 202, ECF No. 11-3; Pl.’s RJN ¶ 1.) Second,
 21   Plaintiff asks the Court to take judicial notice of the fact that PCS receives state
 22   funding. (Pl.’s Appx., Ex. 2; Pl.’s RJN ¶ 2.) Third, Plaintiff asks the Court to take
 23   judicial notice of the fact that PCS is under the jurisdiction of the California public
 24   school system and must comply with the terms set forth in the California Education
 25   code. (Pl.’s Appx., Ex. 2 at 198–200; Pl.’s RJN ¶¶ 3-4.) Because each of the
 26   foregoing facts are sourced from publicly available documents or the California
 27   Education code, the facts are not subject to reasonable dispute. Vasserman v. Henry
 28




                                                 5
Case 2:20-cv-01836-ODW-AFM Document 25 Filed 08/07/20 Page 6 of 16 Page ID #:1165




  1   Mayo Newhall Memorial Hosp., 65 F. Supp. 3d 932, 942 (C.D. Cal. 2014). Thus, the
  2   Court GRANTS Plaintiff’s Request for Judicial notice as to these facts.
  3             Plaintiff also asks the Court to take judicial notice of the fact that “public
  4   charter schools such as PCS are government entities.” (Pl.’s RJN 3.) Anthem objects
  5   to this statement and asserts this is a legal conclusion to be decided by the Court.
  6   (Def.’s Obj. Pl.’s RJN (“Defs. Obj.”) 2, ECF No. 17.) The Court agrees. The status
  7   of PCS is subject to reasonable dispute. Anthem’s objections to this portion of
  8   Plaintiff’s Request for Judicial Notice are SUSTAINED.            The Court DENIES
  9   Plaintiff’s request to take judicial notice of PCS’s classification as a government
 10   entity.
 11   C.        Anthem’s Request for Judicial Notice
 12             Anthem also seeks judicial notice of one document: the 2017 Annual
 13   Return/Report of Employee Benefit Plan – Form 5500 for the Chartershield School
 14   Benefits Trust. (Def.’s Req. for Judicial Notice (“Def.’s RJN”), ECF No. 18.; Def.’s
 15   Appx, Ex. D; see also ECF No. 1-7.) Anthem provides several examples in which
 16   courts have taken judicial notice of a Form 5500. See, e.g., Almont Ambulatory
 17   Surgery Ctr., LLC v. UnitedHealth Grp., Inc., 99 F. Supp. 3d 1110, 1125–26 (C.D.
 18   Cal. 2015) (taking judicial notice of Form 5500); Terraza v. Safeway Inc., 241 F.
 19   Supp. 3d 1057, 1067 (N.D. Cal. 2017). Plaintiff objects on relevance grounds, and
 20   further objects that Anthem has failed to identify an adjudicative fact within the
 21   document. (Pl.’s Obj., ECF No. 23.) The Court OVERRULES Plaintiff’s objections.
 22   The Form 5500 is relevant to Plaintiff’s plan, and its authenticity is not subject to
 23   reasonable dispute as it is available on the United States Department of Labor’s
 24   website. Gerritsen v. Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1033 (C.D.
 25   Cal. 2015) (“[T]he court can take judicial notice of [p]ublic records and government
 26   documents available from reliable sources on the Internet, such as websites run by
 27   governmental agencies.”) (internal quotation marks and citations omitted). The Court
 28   GRANTS Anthem’s Request for Judicial Notice of the Form 5500.




                                                   6
Case 2:20-cv-01836-ODW-AFM Document 25 Filed 08/07/20 Page 7 of 16 Page ID #:1166




  1   D.       Plaintiff’s Objections to Anthem’s Appendix of Evidence
  2            Finally, Plaintiff objects to Anthem’s Appendix of Evidence in its entirety
  3   based on procedural grounds. (Pl.’s Obj. to Evid., ECF No. 22.) Plaintiff argues that
  4   Anthem cannot add new facts of substance to its Notice of Removal because the 30-
  5   day deadline to amend has long since passed. However, the substance of Anthem’s
  6   evidence is offered in response to Plaintiff’s contention that her plan is a government
  7   plan. Plaintiff’s objections are OVERRULED.
  8                                     V.   DISCUSSION
  9            The determination of the two motions before the Court turns on the issue of
 10   whether Plaintiff’s plan is governed by ERISA. Thus, the Court first addresses this
 11   issue.
 12   A.       ERISA Overview
 13            “Common law claims filed in state court that are preempted by ERISA are
 14   subject to removal to federal court under the well-pleaded complaint rule.” Crosby v.
 15   Cal. Physicians’ Serv., 279 F. Supp. 3d 1074, 1080 (C.D. Cal. 2018) (citing Metro.
 16   Life Ins. Co. v. Taylor, 481 U.S. 58, 67 (1987)). Although a preemption defense may
 17   not ordinarily give rise to removal jurisdiction, it does in this instance as “Congress
 18   has clearly manifested an intent to make such causes of action within the scope of the
 19   civil enforcement provisions of [ERISA] removable to federal court.” Metro. Life Ins.
 20   Co., 481 U.S. at 66. Plaintiff moves to remand this action to state court because she
 21   argues her plan is not an ERISA plan and thus, this Court lacks jurisdiction. (See
 22   generally MTR.)       Plaintiff asserts that because she is an employee of PCS, a
 23   California public charter school, her plan falls within the “governmental plan”
 24   exception. (MTR 5–6.) Anthem argues that Plaintiff’s plan was neither created nor
 25   maintained by PCS, but was rather established and maintained by a private, non-
 26   governmental entity, and is therefore not a governmental plan. (See generally MTR
 27   Opp’n)
 28




                                                 7
Case 2:20-cv-01836-ODW-AFM Document 25 Filed 08/07/20 Page 8 of 16 Page ID #:1167




  1              “ERISA was enacted to protect, inter alia, ‘the interests of participants in
  2   employee benefit plans and their beneficiaries.’” Silvera v. Mutual Life Ins. Co., 884
  3   F.2d 423, 425 (9th Cir. 1989) (quoting 29 U.S.C. § 1001(b)). “In order to provide the
  4   widest possible protection to all such plans, ERISA contains a preemption clause
  5   which states, in relevant part, that ‘this chapter shall supersede any and all State laws
  6   insofar as they . . . relate to any employee benefit plan . . . .’” Silvera, 884 F.2d at 425
  7   (quoting 29 U.S.C. § 1144(a)).                       ERISA’s expansive preemptive provisions are
  8   interpreted broadly to provide a uniform regulatory scheme. Aetna Health Inc. v.
  9   Davila, 542 U.S. 200, 208 (2004); see also Cleghorn v. Blue Shield of Cal., 408 F.3d
 10   1222, 1225 (9th Cir. 2005).
 11              “While ERISA generally governs employee group health plans, ERISA does
 12   ‘not apply to any employee benefit plan if . . . such plan is a governmental plan[.]’”
 13   Crosby, 279 F. Supp. 3d at 1080 (quoting 29 U.S.C. § 1003(b)(1)). A “governmental
 14   plan” is “a plan established or maintained for its employees by the Government of the
 15   United States, by the government of any State or political subdivision thereof, or by
 16   any agency or instrumentality of any of the foregoing.”                       29 U.S.C. § 1002(32).
 17   Governmental plans are exempted from ERISA due to federalism concerns. Wilson v.
 18   Provident Life and Acc. Ins. Co., 101 F. Supp. 3d 1038 (W.D. Wash. 2015). The
 19   parties dispute whether Plaintiff’s plan is a governmental plan.
 20   B.         Plaintiff’s Plan
 21              Through her employment with PCS, Plaintiff is covered under the
 22   CharterShield School Benefit Trust Plan (“Plan”).                          (MTR Opp’n 5–6.)    The
 23   CharterShield School Benefit Trust (“Trust”) established the Plan by entering into the
 24   Group Contract with Anthem. (MTR Opp’n 5–6 (citing Decl. of Chris Loftin (“Loftin
 25   Decl.”), ¶ 5, ECF No. 16-2); see also Def.’s Appx, Ex. A.) PCS is one of several
 26   employers covered under the Plan, as reflected in Plaintiff’s EOC. (MTR Opp’n 6
 27   (citing Loftin Decl. ¶ 8; Def.’s Appx, Ex. C).)2
 28
      2
          As noted above, the Loftin Declaration references the incorrect EOC.




                                                                   8
Case 2:20-cv-01836-ODW-AFM Document 25 Filed 08/07/20 Page 9 of 16 Page ID #:1168




  1   C.     The Governmental Exception
  2          Plaintiff argues that the Plan is exempt from ERISA’s coverage because it falls
  3   within the government plan exception. (See generally MTR.) Anthem raises two
  4   principal arguments to demonstrate that Plaintiff’s Plan is an ERISA plan not
  5   exempted by the governmental exception.        (See generally MTR Opp’n.)         First,
  6   Anthem argues that it was the Trust, not PCS, who established and maintained the
  7   plan. (MTR Opp’n 12–13.) Second, Anthem argues that even if PCS established or
  8   maintained the Plan, PCS is not a government entity. (MTR Opp’n 13–17.) Plaintiff
  9   responds that PCS, not the Trust, created the Plan and that PCS is a government entity
 10   for the purposes of ERISA. (MTR Reply 4–9.) The Court addresses each contention,
 11   in turn.
 12          1.    The Trust and PCS Established and Maintained the Plan
 13          The Trust entered into the Group Contract with Anthem to provide coverage for
 14   charter schools such as PCS. However, the language describing the relationship of the
 15   parties in the Group Contract is ambiguous. It states in pertinent part:
 16          This Group Contract (“Contract”) is entered into by and between
             CHARTERSHIELD SCHOOL BENEFITS TRUST – PACIFIC
 17          COLLEGIATE SCHOOL DBA PACIFIC COLLEGIATE SCHOOL
 18          (“Group”) and Blue Cross of California d/b/a Anthem Blue Cross Life
             and Health Insurance Company (“Anthem”) (individually referred to as
 19
             “Party” and together collectively referred to as the “Parties”) upon the
 20          following terms and conditions . . .
 21   (Def.’s Appx, Ex. A.)
 22          Anthem argues that the Trust was the only party to the contract with Anthem,
 23   and therefore the sole creator of the Plan. (MTR Opp’n 12.) Anthem analogizes the
 24   instant scenario to one in Crosby. (MTR Opp’n 10.) In Crosby, the plaintiffs Scott
 25   and Karissa Crosby were covered under a California Association of Professional
 26   Employees Benefit Trust (“CAPE”) plan that Scott Crosby obtained through his
 27   employment with the County of Los Angeles. Crosby, 279 F. Supp. 3d at 1077.
 28   Notably, CAPE was defined as the “contractholder” as well as the “plan sponsor.” Id.




                                                9
Case 2:20-cv-01836-ODW-AFM Document 25 Filed 08/07/20 Page 10 of 16 Page ID #:1169




   1   at 1077–78.     The contract further stated that it was “a Contract solely between
   2   Contractholder and Blue Shield of California.” Id. at 1078. After Blue Shield denied
   3   coverage of their son’s autism treatment, the Crosbys brought suit in state court. Id.
   4   Blue Shield then removed the action to federal court, and the Crosbys moved to
   5   remand the case, arguing the court lacked jurisdiction because the CAPE plan was
   6   created by the County of Los Angeles and was therefore exempt from ERISA under
   7   the governmental plan exception. Id. at 1080–81. The court found that the Crosbys’
   8   plan was not created by the County of Los Angeles, but rather it was created by
   9   CAPE. Id. Specifically, the court noted that membership in the CAPE plan was
  10   limited to CAPE’s own employees, and that CAPE was responsible for dues
  11   payments. Id. The court also rejected the argument that receiving public funding was
  12   sufficient to “transform” the plan into a governmental plan. Id. at 1081.
  13         Plaintiff argues that Crosby is distinguishable because the PCS is a party to
  14   Group Contract along with the Trust. (MTR Reply 4–5.) The Court agrees. Given
  15   the language of the Group Contract, it could reasonably be interpreted that PCS played
  16   a role in establishing the Plan.
  17         Moreover, Plaintiff contends that Crosby is further distinguishable because
  18   evidence shows that PCS played an active role in the establishment and maintenance
  19   of the Plan. (MTR 6–8; MTR Reply 7–8.) The Department of Labor promulgates 29
  20   C.F.R. § 2510.3-1(j) to clarify whether, and under what circumstances, an employer’s
  21   adoption of a group insurance plan would constitute the “establishment” of a plan.
  22   “[B]ehavior inconsistent with [the following] criteria would constitute evidence of
  23   establishment of a plan.” Silvera, 884 F.2d at 426; see also Kanne v. Conn. Gen. Life
  24   Ins. Co., 867 F.2d 489, 492 (9th Cir. 1988).
  25         [T]he terms “employee welfare benefit plan” and “welfare plan” shall not
             include a group or group-type insurance program offered by an insurer to
  26         employees or members of an employee organization, under which
  27         (1) No contributions are made by an employer or employee organization;
             (2) Participation [in] the program is completely voluntary for employees
  28
             or members;



                                                  10
Case 2:20-cv-01836-ODW-AFM Document 25 Filed 08/07/20 Page 11 of 16 Page ID #:1170




   1         (3) The sole functions of the employer or employee organization with
             respect to the program are, without endorsing the program, to permit the
   2         insurer to publicize the program to employees or members, to collect
   3         premiums through payroll deductions or dues checkoffs and to remit
             them to the insurer.
   4
   5   29 C.F.R. § 2510.3-1(j).      Plaintiff asserts that PCS engages in several actions
   6   inconsistent with the criteria set out in the regulation and thus, PCS is involved in the
   7   establishment and maintenance of the Group Plan.
   8         Specifically, Plaintiff argues that PCS pays a portion of the Anthem premiums
   9   for their employees while deducting the remainder from the employees’ paychecks on
  10   a pre-tax basis. (MTR 7.) Anthem counters that withholding a portion of Plaintiff’s
  11   paycheck is insufficient to show maintenance of the Plan. (MTR Opp’n 13 (citing
  12   Peterson v. Am. Fidelity Assurance Co., 2013 WL 6047183, at *4 (D. Nev. Nov. 13,
  13   2013)).) The Court finds that while withholding a certain portion of an employee’s
  14   paycheck in the form of a payroll deduction may not be enough to show establishment
  15   or maintenance, affirmatively paying for a portion of the member premiums is
  16   sufficient. See 29 C.F.R. § 2510.3-1(j)(1).
  17         Plaintiff also argues that participation in the Group Plan is not completely
  18   voluntary as PCS is offering the Anthem plans on a “take it or take it” basis.
  19   (MTR 7.) Employees of PCS who would like health insurance through their employer
  20   are only offered the choice of an Anthem PPO or HMO; no other insurance options
  21   are offered. (MTR 7.) However, this does not establish that PCS employees are
  22   forced to enroll in an Anthem plan or are automatically enrolled. Accordingly, this
  23   does not violate § 2510.3-1(j)(2). Cf. Silvera, 884 F.2d at 426 (“The undisputed facts
  24   are that City presented the MONY plan to its employees not on a ‘take it or leave it’
  25   basis, but on a ‘take it or take it’ basis. [The] City not only endorsed the plan, it
  26   automatically provided the plan to all its employees.”).
  27         As PCS’s behavior is inconsistent with at least one prong, the Court finds PCS
  28   sufficiently involved in the establishment of the Group Plan. Id.




                                                     11
Case 2:20-cv-01836-ODW-AFM Document 25 Filed 08/07/20 Page 12 of 16 Page ID #:1171




   1   D.    PCS is a Government Entity for the Purposes of ERISA
   2         Next the Court addresses Anthem’s argument that even if PCS established or
   3   maintained the Plan, PCS is not a government entity.               (MTR Opp’n 13–17.)
   4   Plaintiff’s Motion to Remand appears to raise a matter of first impression in our
   5   Circuit:   whether or not California Public Charter Schools are considered to be
   6   “governmental entities” for the purposes of ERISA. Critically, “an entity may be a
   7   State actor for some purposes but not for others.”           Caviness v. Horizon Cmty.
   8   Learning Ctr., Inc., 590 F.3d 806, 813 (9th Cir. 2010) (internal citation and quotation
   9   omitted). Courts often have difficulty classifying charter schools, as they exhibit a
  10   hybrid structure which “in some respects blur[s] the distinction between public and
  11   private schools.” Ghafur v. Bernstein, 131 Cal. App. 4th 1230, 1239 (2005).
  12         Plaintiff cites two cases interpreting government “agency or instrumentality”
  13   under 29 U.S.C. § 1002(32). First, she cites Daniels-Hall v. Nat’l Educ. Ass’n, 629
  14   F.3d 992 (9th Cir. 2010), which she suggests implies that charter schools are “political
  15   subdivisions” of the state and are therefore government entities for the purposes of
  16   ERISA. (MTR 6.) However, the Daniels-Hall court was not dealing with charter
  17   schools, nor did it expressly define California charter schools as government entities.
  18   Plaintiff also cites Nampa Classical Academy v. Goesling, which held the Idaho
  19   charter schools could not bring a 42 U.S.C. § 1983 claim against the state because
  20   they were expressly defined as government entities, and as such, “ha[d] no privileges
  21   or immunities under the federal constitution which it may invoke in opposition to the
  22   will of its creator.” 447 Fed. Appx. 776, 777–78 (9th Cir. 2011). (quoting Ysursa v.
  23   Pocatello Educ. Ass’n, 555 U.S. 353, 363 (2009)). On this basis, Plaintiff suggests
  24   that Nampa Classical Academy read in tandem with Daniels-Hall indicates that PCS
  25   is a political subdivision of the State, and that as such, it is a government entity for the
  26   purposes of ERISA. (MTR 6.) But as Anthem correctly notes its Opposition, neither
  27   of these cases deal with the government entity analysis for the purposes of ERISA.
  28   (MTR Opp’n 11.)




                                                    12
Case 2:20-cv-01836-ODW-AFM Document 25 Filed 08/07/20 Page 13 of 16 Page ID #:1172




   1         In analyzing whether an entity is considered a government entity for the
   2   purposes of ERISA, circuits have applied various tests. See Agullard v. Principal Life
   3   Ins. Co., 685 F. Supp. 2d 947, 954–55 (D. Ariz. 2010) (collecting cases).           For
   4   instance, the Seventh Circuit applies the “NLRB test”, which asks whether the entity
   5   was “either (1) created directly by the state, so as to constitute departments or
   6   administrative arms of the government, or (2) administered by individuals who are
   7   responsible to public officials or the general electorate.” Shannon v. Shannon, 965
   8   F.2d 542, 548 (7th Cir. 1992) (quoting NLRB v. Natural Gas Utility Dist. of Hawkins
   9   County, Tenn., 402 U.S. 600, 604–05 (1971)). The Second Circuit considers six
  10   factors enumerated by the Internal Revenue Service to determine whether an entity is
  11   an agency or instrumentality of the government for purposes of 26 U.S.C. § 414(d),
  12   which contains a definition of “government plan” very similar to ERISA’s definition
  13   of the term. See Rose v. Long Island R.R. Pension Plan, 828 F.2d 910, 917–18 (2d
  14   Cir. 1987), cert. denied, 485 U.S. 936 (1988). The six factors include (1) whether the
  15   entity “is used for a governmental purpose and performs a governmental function,”
  16   (2) whether performance of its function “is on behalf of one or more states or political
  17   subdivisions,” (3) whether there are any “private interests involved,” (4) whether
  18   “control and supervision of the organization is vested in public authority,” (5) whether
  19   “express or implied statutory or other authority is necessary for the creation and/or
  20   use” of the entity, and (6) the “degree of financial autonomy and the source of [the
  21   entity’s] operating expenses.” Id. (quoting Rev. Rul. 57-128, 1957-1 C.B. 311). The
  22   D.C. Circuit, rejecting the IRS factor test from Rose, focuses primarily on “the nature
  23   of an entity’s relationship to and governance of its employees.” Alley v. Resolution
  24   Trust Corp., 984 F.2d 1201, 1205 n.11 (D.C. Cir. 1993).
  25         Anthem invites this Court to adopt the IRS test laid out in Rose, and that if the
  26   Court elects to do so, suggests it will reach the conclusion that charter schools are
  27   non-governmental entities for the purposes of ERISA, as the court found in Krupp v.
  28   Lincoln Univ., 663 F. Supp. 289, 292 (E.D. Pa. 1987). (MTR Opp’n 14.) Anthem




                                                  13
Case 2:20-cv-01836-ODW-AFM Document 25 Filed 08/07/20 Page 14 of 16 Page ID #:1173




   1   argues that examining the IRS factors, on balance, PCS should not be considered a
   2   government entity. (MTR Opp’n 15–17.) Specifically, Anthem points out that PCS
   3   cannot meet the second, third, and fourth factors. (MTR Opp’n 15–17.) On reply,
   4   Plaintiff offers no analysis concerning the IRS factors, and simply urges this Court to
   5   ignore it as non-binding in the face of the Ninth Circuit cases she cites. (MTR Reply
   6   9.) However, as previously noted, Plaintiff’s authority does not consider whether
   7   charter schools are government instrumentalities for the purposes of ERISA.
   8         Even if the Court were to agree with Anthem regarding certain factors, on
   9   balance, the factors and considerations laid out above indicate that PCS is government
  10   agency or instrumentality for the purposes of ERISA. Anthem is correct to note that
  11   some of PCS’s characteristics suggest that it is not a government entity; for instance,
  12   PCS operates as a non-profit corporation “that operates autonomously from the Santa
  13   Cruz County Board of Education and the Santa Cruz Office of Education.” (MTR
  14   Opp’n 15 (quoting Pl.’s Appx at 257).) Additionally, PCS is governed by a board of
  15   directors, comprised of private individuals. (MTR Opp’n 15.) Anthem also notes that
  16   upon dissolution of the corporation, PCS’s assets do not revert to the State, even
  17   though it receives State funding. (MTR Opp’n 16.)
  18         However, the bulk of the factors indicate that PCS is a government agency or
  19   instrumentality. First, and foremost, as a charter school, PCS is purely a creature of
  20   California statute. Charter schools in California are part of the public school system
  21   and operate under the California Charter School Act of 1992 (Cal. Educ. Code §
  22   47600 et seq.) (“CSA”). Under the CSA, Plaintiff correctly notes that as a charter
  23   school, PCS receives substantial funding from, and is subject to the jurisdiction of the
  24   California Public School system. Cal. Educ. Code § 46715. As Plaintiff notes, PCS is
  25   subject to extensive oversight, and must comply with numerous regulations to
  26   maintain its charter. (See MTR Opp’n 5–6.) Anthem asserts that “governmental
  27   regulation does not amount to government control” and that PCS is exempt from
  28   many rules promulgated by the State Board of Education. (MTR Opp’n 16.) The




                                                  14
Case 2:20-cv-01836-ODW-AFM Document 25 Filed 08/07/20 Page 15 of 16 Page ID #:1174




   1   Court finds this argument unavailing, because should PCS (or any charter school) fail
   2   to comply with the law or the provisions of its charter, the chartering authority has the
   3   power to revoke the charter. Cal. Educ. Code § 47607.
   4         Second, the Court examines the function of PCS.          As a charter school, it
   5   performs a central governmental function of providing public education. Belanger v.
   6   Madera Unified School District, 963 F.2d 248, 253 (9th Cir. 1992) (“California law
   7   treats public schooling as a statewide or central government function.”). Anthem
   8   argues that despite PCS’s role in providing education, it should not be considered a
   9   government entity because it operates independently from county and State authority.
  10   (MTR Opp’n 16–17.) This argument is likewise unconvincing: “Although [charter
  11   schools] have operational independence, an overarching purpose of the charter school
  12   approach is to infuse the public school system with competition in order to stimulate
  13   improvement in all its schools.” Wilson v. State Bd. of Educ., 75 Cal. App. 4th 1125,
  14   1139 (1999) (emphasis in original) (citing Cal. Educ. Code § 47601(g)).
  15         Third, the Court examines the control of PCS. Anthem argues that because the
  16   PCS board is comprised solely of non-public officials, it is controlled by private
  17   interests. (MTR Opp’n 16.) However, as with other charter schools, the chartering
  18   authority is entitled to a least one representative on the board of directors. See Cal.
  19   Educ. Code § 47604(c). Moreover, “charter school officials are officers of public
  20   schools to the same extent as members of other boards of education of public school
  21   districts. So long as they administer charter schools according to the law and their
  22   charters, as they are presumed to do, they stand on the same constitutional footing as
  23   noncharter school board members.        If they violate the law, the charter will be
  24   revoked.” Wilson, 75 Cal. App. 4th at 1141.
  25         As a final consideration, the Court considers the legislative history of ERISA.
  26   See Agullard, 685 F. Supp. 2d at 955 (“To better understand the underlying concerns
  27   and reasons for ERISA generally and for the ‘government plan’ exemption more
  28   specifically, some courts have also considered the legislative history of ERISA’s




                                                  15
Case 2:20-cv-01836-ODW-AFM Document 25 Filed 08/07/20 Page 16 of 16 Page ID #:1175




   1   enactment.”).    The government plan exemption is rooted in “the belief that
   2   government entities are better equipped to avoid the pitfalls of under-funding and
   3   premature termination of benefit plans” by virtue of their taxing powers. Id.; see also
   4   Rose, 828 F.2d at 913. Thus, an important inquiry is then whether the entity has
   5   taxing powers or is funded by an entity that has taxing powers. Agullard, 685 F.
   6   Supp. 2d at 955. Here, PCS has no taxing authority. However, PCS derives the
   7   majority of its funding from the State, which does have taxing authority.
   8   Accordingly, because it is “backed by governmental taxing powers, the concerns
   9   underlying ERISA’s enactment are substantially alleviated in this case.” Id. at 956.
  10         In conclusion, Plaintiff has demonstrated that PCS “established or maintained”
  11   the Plan, and that PCS is a “government entity” for the purposes of ERISA. Thus, the
  12   government exception applies to Plaintiff’s claims, and they are therefore not subject
  13   to ERISA’s preemptive force. Accordingly, without preemption, the Court has no
  14   basis for federal subject matter jurisdiction. The Court therefore GRANTS Plaintiff’s
  15   Motion to Remand. Anthem’s Motion to Dismiss is DENIED as moot.
  16                                  VI.    CONCLUSION
  17         For the foregoing reasons, Plaintiff’s Motion to Remand is GRANTED.
  18   Defendants’ Motion to Dismiss is DENIED as moot. The Court REMANDS this
  19   action to the Los Angeles County Superior Court, 111 N. Hill Street, Los Angeles, CA
  20   90012.
  21
  22         IT IS SO ORDERED.
  23         August 7, 2020
  24
  25                                ____________________________________
  26                                         OTIS D. WRIGHT, II
                                     UNITED STATES DISTRICT JUDGE
  27
  28




                                                 16
